Sam Bird, Judge, concurring. I concur in the reversal of this case, but I do not agree with the basis of the majority’s decision. Unlike the majority, I believe that reasonable suspicion existed to detain Davis; but I would reverse and remand with instructions to the trial court to grant Davis’s suppression motion because the search of his outer clothing (commonly referred to as a “frisk”) violated Rule 3.4. In Stewart v. State, 332 Ark. 138, 964 S.W.2d 793 (1998), the court reversed a trial court’s denial of a motion to suppress when Stewart was detained by officers because she was standing on a street corner in a known drug area. On appeal, the supreme court stated that the officer’s “only justification for stopping Stewart was simply that she was standing in the wrong place at the wrong time.” Id. at 146, 964 S.W.2d at 797. In Meadows v. State, 269 Ark. 380, 602 S.W.2d 636 (1980), the court held that Rule 3.1 did not permit officers to stop and detain airline passengers who quickened their pace and continued to look back when followed by the officers. In Jefferson v. State, 76 Ark. App. 300, 64 S.W.3d 791 (2002), this court reversed a denial of a motion to suppress on facts similar to the case at bar. Police stopped Jefferson in a high-crime area late at night. Jefferson appeared startled when the police shined their car headlights upon him, and he began walking in the other direction. Ultimately, he did return to the officers, but as he did, he attempted to discard a package that contained cocaine. This court held that the officers possessed no reasonable suspicion to stop Jefferson. The only factors present were that Jefferson was walking in a high crime area, late at night, was startled by the police, and initially ignored the officers when they shined their headlights upon him. We held that reasonable suspicion could not be grounded upon such facts. The case at bar, however, is distinguishable from Stewart, Meadows, and Jefferson. Davis was observed acting as if he was handing something to another individual, on a street known for drug trafficking, and Davis attempted to avoid confrontation with the officers by walking away hurriedly when he observed them. Under Stewart, Meadows, and Jefferson, these factors, when each is viewed in isolation, cannot support a finding of reasonable suspicion under Rule 3.1. Davis’s mere presence in a known drug area cannot support reasonable suspicion under Stewart and Jefferson. Nor can Davis’s walking quickly away when he observed the officers, under Meadows, by itself support a finding of reasonable suspicion. However, the United States Supreme Court, in United States v. Arvizu, 534 U.S. 266 (2002), held that reasonable suspicion existed even though, when viewing each factor in isolation, none of the individual factors, by themselves, provided a basis for reasonable suspicion. In discussing the Ninth Circuit Court of Appeals’ reversal of the denial of the motion to suppress, the Court stated that the lower court’s evaluation and rejection of. . . the listed factors in isolation from each other does not take into account the “totality of the circumstances,” as our cases have understood that phrase. The court appeared to believe that each observation by [the police officer] that was by itself readily susceptible to an innocent explanation was entitled to “no weight.” Terry, however, precludes this sort of divide-and-conquer analysis. The officer in Terry observed the petitioner and his companions repeatedly walk back and forth, look into a store window, and confer with one another. Although each of the series of acts was “perhaps innocent in itself,” we held that, taken together, they “warranted further investigation.” Id. at 751. The Court further stated that “[t]o the extent that a totality of the circumstances approach may render appellate review less circumscribed by precedent than otherwise, it is the nature of the totality rule.” Id. at 752. Thus, while our precedent dictates that mere presence or walking hurriedly away cannot, by itself, constitute a basis for reasonable suspicion, such precedent cannot preclude our review of these factors as part of the totality of the circumstances. Davis was in a known drug area, walked quickly away when the officers approached, and had been observed by one of the officers to be engaging in actions that appeared to be a hand-to-hand transaction. Viewing the totality of these factors and circumstances as we must, it is my opinion that reasonable suspicion existed for the Rule 3.1 detention of Davis. I take a different view, however, of the frisk. Arkansas Rule of Criminal Procedure 3.4 provides that: if a law enforcement officer who has detained a person under Rule 3.1 reasonably suspects that the person is armed and presently dangerous to the officer or others, the officer or someone designated by him may search the outer clothing of such person and the immediate surroundings for, and seize, any weapon or other dangerous thing which may be used against the officer or others. Essentially, the question is whether a reasonably prudent person in the officer's position would be warranted in the belief that the safety of the police or that of other persons was in danger. Terry v. Ohio, 392 U.S. 1 (1968); Pettigrew v. State, 64 Ark. App. 339, 984 S.W.2d 72 (1998). The officer’s reasonable belief that the suspect is dangerous must be based on “specific and articulable facts.” Terry, 392 U.S. at 21. In Howe v. State, 72 Ark. App. 466, 39 S.W.3d 467 (2001), we refused to uphold a weapons pat-down where the officer testified at the suppression hearing that at no time did he believe that Howe was armed and dangerous. The court stated that: In this case, [Officer] Martin testified at the suppression hearing that at no time did he believe Howe was armed or dangerous. Nor did Martin place Howe under arrest or have probable cause to arrest him before conducting the pat-down search. Based on this testimony by Martin, the only basis upon which his pat-down search of Howe can be deemed constitutional is if the search was based on consent. Id. at 470, 39 S.W.3d at 470. In the case at bar, Ivy never testified he held a belief, reasonable or not, that Davis was armed and presently dangerous to justify a Rule 3.4 pat-down. The dissent contends that the lack of a subjective belief of danger to the officer does not invalidate an otherwise valid frisk. Even if this accurately describes the United States Supreme Court’s interpretation of the Fourth Amendment, then the effect of Howe v. State, supra, can only be to have broadened the protection for Arkansas citizens, requiring a subjective belief of danger, coupled with objective, “specific and articulable” facts that support the belief upon review. An “officer must be able to point to particular facts from which he reasonably inferred that the person searched was armed and dangerous.” Peters v. New York, 392 U.S. 40, 64 (1968). Ivy did testify to particular facts on which he based his decision to search; however, these facts, even with reasonable inferences drawn, cannot provide the requisite reasonable suspicion under Rule 3.4. The reasons articulated by Sergeant Ivy for the pat-down were that “[Davis] kept giving indications he was possibly fixing to run. He was very fidgety, his legs were visibly shaking. His carotid artery in his throat was throbbing.” Ivy testified that he asked Davis whether he had weapons or drugs on him, but Ivy articulated no facts, such as a bulge or furtive movements, that gave rise to a belief that he or others were in danger. At another point in his testimony, Ivy stated, “I determined to do a pat-down search at that point because there were several individuals there with well documented drugs and weapons violations.” Officer Ivy additionally testified that because of Davis’ attitude, he was certain that Davis was lying or concealing something and that he “didn’t feel comfortable with [Davis].” Preparing to flee cannot objectively give rise to a reasonable fear that the suspect is armed and presently dangerous. The United States Supreme Court has held that fleeing upon sight of police can be a factor in finding reasonable suspicion to conduct a Terry stop. Illinois v. Wardlow, 528 U.S. 119 (2000). However, the Court was not analyzing the propriety of a Terry weapons frisk. Moreover, in this case, Davis did not flee; Ivy testified that he believed that Davis would “possibly” flee. I do not believe that possible flight gives rise to an objective fear of present danger to the officers. The fact that other persons in the vicinity had prior weapon and drug violations also cannot objectively give rise to a reasonable fear that Davis himself was armed and presently dangerous. Ark. Code Ann. § 16-81-201 provides that “ [t]his sub-chapter shall not be construed to: (1) Permit an officer to stop just any passerby and search him, nor allow the search of any person merely because he has a criminal record[.]” If the frisk of Davis could not be solely based upon his criminal record, the frisk surely cannot be based solely upon the criminal record of those around him. Ivy’s testimony that he did not feel comfortable with Davis possessed none of the requisite specific and articulable facts; it only supports a generalized, unsubstantiated feeling. Viewed in the totality, these proffered reasons cannot support a reasonable suspicion that Davis was armed and presently dangerous. Arkansas Code Annotated section 16-81-203 provides factors that may be considered in determining whether reasonable suspicion existed such as, inter alia, the time of day, the incidence of crime in the area, demeanor of the suspect, the particular streets involved, and the gait and manner of the suspect. Ivy did not support his decision to frisk Davis for weapons based upon these factors, although some of these factors were present. He instead premised his decision on the observations that Davis was possibly going to run because he was fidgety, his legs were shaking, Davis’s carotid artery was throbbing, there were other individuals there who had drug and weapons violations, and that he didn’t feel comfortable with Davis. These reasons, even in the totality of the circumstances, cannot support a reasonable suspicion that Davis was armed and presently dangerous. I note that there were factors in this case, such as the incidence of crime in the immediate neighborhood, the apparent effort by Davis to avoid the police, Davis reaching into his pocket and telling the officers that he would give them his “sh*t,” that could provide some basis for reasonable suspicion. I agree with the dissent that a suspect reaching into his pocket in response to confrontation by police can present a present danger that would justify a weapons search; however, in the case at bar, this action was not a basis for the officer’s decision to frisk Davis. The officer explicitly identified the factors upon which he based his decision to perform the weapons frisk, and they did not include the fact that Davis reached into his pocket and told the officers that he would give them his “sh*t.” The reasons the officer gave to support bis decision to search are not reasons that support a search under Rule 3.4. In summary, it is my opinion that although the officers had reasonable suspicion under Rule 3.1 to detain Davis, they did not have reasonable suspicion that Davis was armed and presently dangerous on which to base a Rule 3.4 search. Therefore, I would reverse the trial court’s denial of the motion to suppress and remand to the trial court for further proceedings.